DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: 200 as seen in Fig. 2.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the at least two prong ports" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to read “at least two prongs attached to at least two prong ports”.
Claim 17 recites the limitation "the embolus" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to read “wherein the retriever is configured to move within the outer sheath to the location of an embolus” instead.
Claim 20 recites the limitation "the at least two prong ports" in line 2. There is insufficient antecedent basis for this limitation in the claim. It is suggested that the claim be amended to read “at least two prongs attached to at least two prong ports”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heuser (US PGPub 2009/0192485 A1) in view of Noriega et al. (US PGPub 2013/0289578 A1).
With respect to claim 1, Heuser discloses an arterial embolus retrieval system (10 in Fig. 4c) comprising: an outer sheath (50) comprising a tubular structure and configured to move independent of a vessel wall (Figs. 1a-b), a retriever (20, 30, and 40) configured to move independent of the outer sheath (paragraphs 19 and 21), and a guidewire (49) extending from the proximal end towards a distal end of the arterial embolus retrieval system, wherein the outer sheath and the retriever are configured to be guided to a location of an embolus using the guidewire (paragraph 18). In this case, the dual catheter and plurality of wires assembly is considered as a whole to be equivalent to the receiver of the present invention. However, Heuser fails to specifically disclose a handle at a proximal end of the embolus retrieval system that is configured to deploy the retriever.
	In an analogous art, Noriega et al. teaches an arterial embolus retrieval system () comprising: an outer sheath (110 in Fig. 1a) comprising a tubular structure and configured to move independent of a vessel wall (abstract, “navigated and advanced through the vasculature”), a retriever (150 in Fig. 1d) configured to move independent of the outer sheath (Figs. 1c-d), and a guidewire (paragraph 40) extending from the proximal end towards a distal end of the arterial embolus retrieval system. Noriega et al. further teaches a handle (135) at a proximal end of the embolus retrieval system that is configured to deploy the retriever (paragraph 41).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Heuser invention to incorporate the teachings of Noriega et al. and include a handle at a proximal end of the device, configured to deploy the retriever. One of ordinary skill in the art would have been motivated to perform this modification in order to provide a way for the user to comfortably manipulate the device by hand (paragraph 41).
With respect to claim 2, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser fails to disclose that the outer sheath comprises a flexible material. However,
	Noriega et al. further teaches that the outer sheath (110 in Fig. 1a) comprises a flexible material (paragraph 7). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the combination of Heuser and Noriega et al. to include that the outer sheath comprises a flexible material. One of ordinary skill in the art would have been motivated to perform this additional modification in order to increase the outer sheath’s ability to navigate and bend through the vasculature of a patient in order to arrive at a location proximal to an embolus (paragraph 38).
With respect to claim 3, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig.4c) is configured to alternate between a deployed state (Fig. 3) and an undeployed state (Fig. 2).
Regarding claim 4, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig. 4c) is configured to move within the outer sheath to the location of the embolus in the undeployed state (paragraphs 19 and 21).
With respect to claim 5, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the guidewire is configured to be positioned in place while an embolectomy is performed (Figs. 4c-f). The phrasing of this claim is broad, therefore the broadest reasonable interpretation would be that the guidewire is positioned in place during the procedure itself, which can be seen in these figures as they illustrate the process of surgically removing an embolus. It is assumed that “positioned in place” refers to the guidewire’s place proximal to an embolus.
With respect to claim 6, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig. 4c) comprises an expansile cone (20).
Regarding claim 7, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. However, Heuser fails to disclose a suction port located at the handle and configured to attach to a mechanical or manual vacuum.
	Noriega et al. further teaches a suction port (paragraph 11) located at the handle (135 in Fig. 1c) and configured to attach to a mechanical or manual vacuum (paragraph 40). Specifically, the suction element of the Noriega et al. reference is configured to attach to anything that has the potential to apply negative pressure, including a mechanical or manual vacuum.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the invention of the Heuser disclosure to incorporate the suction port of the Noriega et al. reference. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the ease with which the arterial embolus retrieval device may capture an embolus (paragraph 40), since the application of suction is a known method in the art of securing an embolus for removal (paragraph 11).
Regarding claim 8, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. However, Heuser fails to disclose a syringe inserted into the suction port at the handle.
	Noriega et al. further teaches that a captured embolus can be extracted by the application of negative pressure by a syringe (paragraph 40) via a suction element (not shown) coupled to the proximal hub (135 in Fig. 1a) of the device (paragraph 11).
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further incorporated the Noriega et al. reference to include a syringe inserted into the suction port, since a syringe is capable of creating the negative pressure required to create the suction necessary to capture an embolus.
With respect to claim 9, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever further comprises at least two prongs (30, Fig. 1a) wherein ends of the at least two prongs include magnetic tips (38, paragraph 17). Heuser also discloses that the at least two prongs are attached to at least two prong ports. Since the location of the prong ports and the manner of attachment is not specified within claim 9, and since no special definitions are provided in the specification, the broadest reasonable interpretation of the prong ports includes the distal-most openings of the two catheters, 24 and 44. The Merriam-Webster dictionary definition of ‘attached’ (and related terms such as ‘connected’ and ‘joined’) are provided below for reference. As can be seen, the word ‘attached’ does not inherently suggest that the items are permanently affixed to one another. In the present case, the prongs can be considered to be attached to the distal-most openings of the two catheters because they are joined in space relative to the openings, particularly with respect to radial positioning, since the prongs are coaxial relative to both catheter shafts. Therefore, Heuser meets all of the claim limitations of claim 9.

    PNG
    media_image1.png
    296
    420
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    367
    560
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    299
    542
    media_image3.png
    Greyscale



Regarding claim 10, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that each of the prongs (30 in Fig. 1a) comprises a magnetic tip (paragraph 17). While Heuser fails to specifically disclose that the expansile cone includes four prongs, in Fig. 3 Heuser does show that the expansile cone (20) includes a plurality of prongs (30). However, Heuser does disclose that “various numbers of [prongs] may be included” (paragraph 12), therefore it would have been obvious for one of ordinary skill in the art before the effective filing date to have modified the Heuser reference to include four prongs, as any plurality of prongs, from two to sixteen, are contemplated. Therefore, it would have been obvious to simply alter the number of prongs within those bounds.
Regarding claim 12, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further teaches wherein the magnetic tips () of the at least two prongs (30) are configured to lock together (), yet is silent on the length of the at least two prongs being up to 8-10 mm, expanded, when the at least two prongs are deployed.
	Noriega et al. additionally teaches that the proximal part of prongs (151P in Fig. 5a) have a length of 8 mm (paragraph 50) while the total length of the set of clot capture arms (150) is 17 mm in total length. The examiner is not considering the connectors (153) or the parts proximal to the connectors to be part of what is considered the ‘prongs’ since that connected portion does not expand or deploy in the same way as the distal portion (151). Therefore, if the proximal portion of the prongs is 8 mm, and the total length is 17 mm, the length of the distal expandable section of the prongs is 9 mm, which is within the range provided by the applicant.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have substituted the length of the prongs with the length provided by the Noriega et al. disclosure, as doing so would not have changed the functionality of the device in any major way.
Regarding claim 13, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig. 4b) is configured to advance out of the outer sheath when the guidewire (49) is retracted (Figs. 4a-b). The Merriam-Webster dictionary definition for ‘retract’ is provided below since no special definitions were included in the specification. As can be seein Figs. 4a-b of the Heuser disclosure, as the retriever advances over the guidewire, it can be considered that the guidewire is ‘retracting’, since it is being drawn back into the catheter in a proximal direction with respect to the retriever as a whole, particularly 40 of the retriever, as it can be seen between these figures that this inner catheter advances distally over top of the guidewire. Therefore, the combination of Heuser and Noreiga et al. further renders this claim limitation obvious.

    PNG
    media_image4.png
    317
    331
    media_image4.png
    Greyscale

With respect to claim 14, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Noriega further teaches that the retriever (150 in Fig. 1d) is configured to be advanced by manipulating the handle mechanism (135) (paragraph 41).
Regarding claim 15, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the guidewire (49 in Figs. 4a-b) is configured to be retracted once the outer sheath (50) and the retriever (20, 30, and 40) are proximal to the embolus (12). Similar to the claim rejection for claim 13 shown above in section 26, Figs. 4a-b show the guidewire being drawn in proximally with respect to the retriever as a whole as the retriever advances towards the embolus. Figs. 4c-f further illustrate this, as the length of the guidewire shown in Fig. 4f is shorter (more retracted) than that of the guidewire in Fig. 4c. It should be noted that the claim limitation set forth does not require the guidewire to be fully retracted, therefore the broadest reasonable interpretation of the guidewire being retracted is movement in the proximal direction relative to the retriever and the embolus.
Regarding claim 16, Heuser discloses an arterial embolus retrieval system (10 in Fig. 4c) comprising: an outer sheath (50) comprising a tubular structure and configured to move independent of a vessel wall (Figs. 1a-b) and a retriever (20, 30, and 40) configured to move independent of the outer sheath (paragraphs 19 and 21). In this case, the dual catheter and plurality of wires assembly is considered as a whole to be equivalent to the receiver of the present invention. However, Heuser fails to specifically disclose a handle at a proximal end of the embolus retrieval system that is configured to deploy the retriever.
	In an analogous art, Noriega et al. teaches an arterial embolus retrieval system () comprising: an outer sheath (110 in Fig. 1a) comprising a tubular structure and configured to move independent of a vessel wall (abstract, “navigated and advanced through the vasculature”), a retriever (150 in Fig. 1d) configured to move independent of the outer sheath (Figs. 1c-d), and a guidewire (paragraph 40) extending from the proximal end towards a distal end of the arterial embolus retrieval system. Noriega et al. further teaches a handle (135) at a proximal end of the embolus retrieval system that is configured to deploy the retriever (paragraph 41).
	It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date to have modified the Heuser invention to incorporate the teachings of Noriega et al. and include a handle at a proximal end of the device, configured to deploy the retriever. One of ordinary skill in the art would have been motivated to perform this modification in order to provide a way for the user to comfortably manipulate the device by hand (paragraph 41).
Regarding claim 17, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig.4c) is configured to alternate between a deployed state (Fig. 3) and an undeployed state (Fig. 2).
With respect to claim 18, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever (20, 30, and 40 in Fig. 4c) comprises an expansile cone (20).
With respect to claim 19, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. However, Heuser fails to disclose a suction port located at the handle and configured to attach to a mechanical or manual vacuum.
	Noriega et al. further teaches a suction port (paragraph 11) located at the handle (135 in Fig. 1c) and configured to attach to a mechanical or manual vacuum (paragraph 40). Specifically, the suction element of the Noriega et al. reference is configured to attach to anything that has the potential to apply negative pressure, including a mechanical or manual vacuum.
	It would have been obvious for one of ordinary skill in the art before the effective filing date to have further modified the invention of the Heuser disclosure to incorporate the suction port of the Noriega et al. reference. One of ordinary skill in the art would have been motivated to perform this modification in order to increase the ease with which the arterial embolus retrieval device may capture an embolus (paragraph 40), since the application of suction is a known method in the art of securing an embolus for removal (paragraph 11).
With respect to claim 20, Heuser and Noriega et al. render all of the preceding limitations obvious, as shown above. Heuser further discloses that the retriever further comprises at least two prongs (30, Fig. 1a) wherein ends of the at least two prongs include magnetic tips (38, paragraph 17). Heuser also discloses that the at least two prongs are attached to at least two prong ports. Since the location of the prong ports and the manner of attachment is not specified within claim 9, and since no special definitions are provided in the specification, the broadest reasonable interpretation of the prong ports includes the distal-most openings of the two catheters, 24 and 44. The Merriam-Webster dictionary definition of ‘attached’ (and related terms such as ‘connected’ and ‘joined’) are provided above in the claim rejection for claim 9, in section 23. As can be seen, the word ‘attached’ does not inherently suggest that the items are permanently affixed to one another. In the present case, the prongs can be considered to be attached to the distal-most openings of the two catheters because they are joined in space relative to the openings, particularly with respect to radial positioning, since the prongs are coaxial relative to both catheter shafts.
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. While Noriega et al. does teach prongs made of a shape memory material, such as nitinol, the prior art of record does not teach or render it obvious to modify the retriever and expansile cone to be similarly constructed out of a shape memory material.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Little et al. (US 8,685,039 B2) teaches a medical retrieval device with prongs (11a-d in Figs. 5a-b) with magnetic tips (30) for attracting the prongs to one another in order to close over and more securely hold onto a foreign body (50). While this references is directed towards the removal of biliary stones, the prongs and magnetic tip features renders this patent pertinent to the applicant’s disclosure.
	Garcia et al. (US 2008/0269774 A1) teaches an intracorporeal grasping device with prongs (23 in Fig. 1) with an alternative embodiment where a vacuum is applied to a central inner tube in order to remove fluids or provide a negative pressure region near the prongs to remove portions of a foreign body designated for removal (paragraph 77). The use of suction and the similar structure to the present disclosure renders this reference pertinent.
	Aklog et al. (US 10,517,617) teaches a system for removing an undesirable material from within a vessel. The system includes the application of suction force in order to capture the material (Figs. 2e-g) and a cone-shaped distal-most attachment (20) for ensuring complete capture of the material (paragraph 16).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bridget E. Rabaglia whose telephone number is (571)272-2908.  The examiner can normally be reached on Monday - Thursday, 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIDGET E. RABAGLIA/Examiner, Art Unit 3771     
/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771